Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors China Chemical Holding Company We hereby consent to the use in this Registration Staement on Amendment No. 1 to Form S-1 of ourreport dated May 17, 2010 relating to the consolidated financial statements ofChina Chemical Holding Company as of and for the years ended December 31, 2009 and 2008. We also consent to the reference to our firm under the caption "Experts" in this Registration Statement. /s/ ZYCPA Company Limited ZYCPA Company Limited Certified Public Accountants Hong Kong, China July 16, 2010
